Citation Nr: 1020971	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-39 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to 
November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

In July 2009, the Board issued a decision which, inter alia, 
denied an initial compensable disability rating for bilateral 
hearing loss.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2010, the Court issued an order granting the 
parties' Joint Motion for Remand (Joint Motion) to vacate the 
Board's decision in part and remanded the issue of 
entitlement to an initial compensable disability rating for 
bilateral hearing loss back to the Board for compliance with 
the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the medical evidence is inadequate for 
rating purposes.  The Veteran was afforded VA audiology 
examinations in connection with his claim in April 2004, 
August 2007, and November 2008.  While the April 2004 
examiner commented on the functional effects caused by the 
Veteran's bilateral hearing loss, it appears that the 
Veteran's hearing loss increased in severity prior to 
November 2006 when he was issued hearing aids.  Neither the 
August 2007 nor the November 2008 VA examiner commented on 
the functional effects caused by the hearing disability after 
the introduction of hearing aids.  In addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in the 
final report.  Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  As such, another examination is necessary.


Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination to determine 
the extent and severity of his 
service-connected bilateral hearing 
loss.  The claims file must be made 
available to the examiner and all 
indicated studies should be performed.  
The examiner is specifically requested 
to fully describe the functional 
effects caused by the Veteran's 
hearing disability pursuant to 
Martinak.  

2.	After all development is complete, 
readjudicate the claim.  If any 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


